 304DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMike Yurosek & Son, Inc.andTeamsters,Chauf-feurs,Warehousemen and Helpers Local UnionNo. 542,affiliated with the International Broth-erhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,AFL-CIO.'Cases 21-CA-25170 and 21-CA-25543June 15, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSENAND CRACRAFTOn May 3,1988,AdministrativeLaw Judge Mi-chaelD.Stevenson issued theattacheddecision.The Respondent filed exceptionsand a supportingbrief,and the GeneralCounsel filedan answeringbrief.The National Labor RelationsBoard has delegat-ed itsauthorityin this proceeding to a three-member panel.The Boardhas considered the decision and therecord2 inlight ofthe exceptions and briefs andhas decidedto affirmthe judge's rulings, findings,and conclusionsonly tothe extent consistent withthisDecisionand Order.1.The judge found thatthe Respondent violatedSection 8(a)(3) and(1) of the Act byinterpretingseniority provisions in a manner that discriminatedagainst unreinstated strikersin the filling of allpostlayoffvacancies.We reverse.The Respondentprocesses vegetables during aseason commencing in December and ending thefollowing Mayor June.Whenoperations resume inDecember,employees are recalledby classificationin orderof seniority.Employees with 8 or moreweeks of seniority are placed on a permanent se-niority list and employees with less than 8 weeks ofseniority appear on a probationarylist.The Re-spondent recalls employees by exhaustingthe per-manent senioritylistfirst,then proceeding downthe probationary list.From approximatelyApril 15,1986,3 until aboutApril 30,the alleged discriminatees engaged in aneconomic strike.Shortly after the strikebegan, theRespondent hired 196 permanent replacements.About April 30, the Unionmade an unconditionaloffer on behalf of all strikers to returnto work, andas some vacancies arose,formerstrikerswere re-called in orderof seniority.When theseason endedinMay,the permanent replacements were placedon the probationary recall list for the followingseason.InDecember,theRespondent resumed oper-ations and, in accord with past practice,recalledfirst employees who had been actively working atthe end of the previous season from the permanentand probationarylistsin order of seniority. The re-called group included nonstrikers,strikers recalledduring the previous season,and permanent replace-ments.AftertheRespondent had recalled thoseemployees who had been actively working at theend of the previous season,the Respondent nextbegan recalling by seniority those former economicstrikers who had not previously been recalled.The judge concluded that the Respondent violat-ed Section 8(a)(3) by affording permanent replace-ments superseniorityoverunreinstatedstrikers.Thejudge noted that economic strikers who have beenpermanently replaced butwho unconditionallyoffer to return to work are entitled to be reinstatedupon the departure of the replacements,citingLaidlaw Corp.4However, the judge also noted thatan economic striker's right to recall by senioritymust be established by a collective-bargainingagreement or a binding past practice of reinstate-ment by seniority. The judge found that the Re-spondent's seniority regulations provide that an em-ployee who has worked less than 8 weeks is placedon a probationary list with no seniority rights andthat the permanent replacements had fewer than 8weeks' seniority.Thus,recalling the permanent re-placements ahead of the strikers who were on thepermanent seniority list denied the strikers their ac-cumulated seniority.The judge also noted that inGiddings & Lewis,255 NLRB 742 (1981), enf. denied 675 F.2d 926(7thCir.1982), the Board distinguishedBancroftCap Co., 245NLRB 547 (1979), in which positionsopening up after certain layoffs were found not tobe "vacancies" that the employer was obligated tooffer to unreinstated strikers.The judge noted thatthe layoffsat issue inBancroftwere of short dura-tion and were due to a shortage of materials or actsof God.He concludedthat the layoffsin the in-stantmatterwere not within the exceptions de-scribed inBancroft.5The judgealso rejected the'On November 1, 1987, the Teamsters International Union was read-mitted to theAFL-CIO. Accordingly,the caption has been amended toreflect that change2 TheRespondent filed a motion to reopen the record and/or file anadditional brief,the General Counsel filed an opposition to the Respond-ent'smotion,and the Respondentfiled a replyto the General Counsel'sopposition.In light of our decision below,we find it unnecessary to grantthe Respondent's motion.8 All dates refer to 1986 unless otherwise indicated4 171 NLRB1366 (1968),enfd414 F 2d 99 (7th Cir.1969), cert.denied 397 U.S. 920 (1970).The judge recognized that the court,disagreeing with the Board inGiddings,held that layoffsof permanent replacements given definite ex-pectations of recall do not amount to vacanciesto which strikersare enti-tled to returnHe stated,however,that he wasbound to follow theBoard's decision.The judgealso distinguishedthe court's decision fromthe instant matter in which the replacements had no reasonable expecta-tion of recallfor the followingseason because they were on the proba-tionary list295 NLRB No. 35 MIKE YUROSEK & SON305Respondent's argument that the seasonal nature ofitsbusinessprovideda legitimate businesspurposeforreducing the strikers'reinstatement rights.CitingHarrison Ready Mix Concrete,272 NLRB331 (1984), enf. denied 770 F.2d 78 (6th Cir. 1985),the judge noted that the Board will not depriveemployees in seasonal or volatile industries of theirstatutory rights.We disagree with the judge's finding of a viola-tion for the following reasons.We initially notethatwe disagree with the judge's reasoning thatonly brief layoffs of the kind mentioned inBancroftwill permit the recall of laid-off permanent replace-ments ahead of unreinstated strikers.Thisreasoningfails to satisfactorily take into account the employ-er's right to permanently replace economic strikersand to assure the replacements of the permanencyof their positions.NLRB v. Mackay Radio & Tele-graph Co.,304 U.S. 333 (1938). However, as thejudge noted,Laidlawstrikers are entitled to posi-tions that are left vacant by departing replace-ments.Thus, the key questionin determining in alayoff situation whether theLaidlawstrikersmustbe recalled is whether a vacancy exists.InAqua-Chem,6we created the following test for balancingthe employer's right to permanently replace eco-nomic strikerswith theeconomic striker's entitle-ment to reinstatement when vacancies occur:When it is alleged that an employer has violat-ed Section 8(a)(3) by recalling laid-off perma-nent replacements ahead of unreinstated strik-ers,we shall require the General Counsel tofirst establish a prima facie case that the layofftruly signified the departureof thereplace-ments underLaidlawand thus created vacan-cies to which the unreinstated strikers wereentitled to be recalled.In this regard, the Gen-eralCounsel will be required to show that astrikehas occurred; that the strikers havemade an unconditional offer to returnto work;that a layoff of permanent striker replacementshas occurred;that the replacements were re-called fromlayoffinsteadof the former strik-ers; and that, based on objective factors, thelaid-off permanent replacements had no rea-sonable expectancy of recall . . . . The objec-tive factors relevant to the replacements' rea-sonable expectancy of recall would include,inter alia,evidence concerning the employer'spast business experience, the employer's futureplans, the length of the layoff, the circum-stances of the layoff, and what the employeewas told regarding the likelihood of recall.... Once the General Counsel has estab-lished a prima facie case thata Laidlawvacan-cy exists to which the striker is entitled, theburden shall shift to the employer to show thatin fact no suchLaidlawvacancy occurred orthat its failure to recall the striker was other-wise based on legitimate and substantial busi-nessjustifications . . . . 7We conclude that the General Counsel has notestablished that the layoff truly signified the depar-ture of the replacements underLaidlawand thuscreated vacancies to which the unreinstated strikerswere entitled-8Applying theAqua-Chemfactors,we find thatthe permanent replacements had a reasonable ex-pectation of returning in Decemberto thepositionsthey had left the previous May. It is undisputedthat the length and circumstances of the layoffswere definite and predictable. Turning to the Re-spondent'spastbusiness experience and futureplans,we note that the Respondent operated on aseasonal basis. The facility shuts down in May orJune of each year due to the absence of fresh vege-tables.Each year in December as the vegetablesbecome available, the operations resume. Thus, sea-sonal layoffs are defined, predictable, and clearlylinked to the availability of the commodities withwhich the employees work. Accordingly, employ-ees working in May can rely on the fact that oper-ations will resume in December.Whenthe businessreopened each December,the Respondent'sprac-ticewas to recall its former employees rather thanhire anew.Based on these circumstances,we findthat there were no vacancies created by the layoffinMay and thus the Respondent did not violate theLaidlawrights of strikers when it filledits openingswith the permanent replacements who had beenworking at the time of the May layoff.The General Counsel argues that because of theRespondent'spast practice of recalling employeesby seniority the permanent replacements did nothave a reasonable expectation of recall.Thus, theGeneral Counsel argues, and the judge found, that6 Aqua-Chem,Inc,288 NLRB 1108, 1109(1988),Member Johansenconcurring, followed the Supreme Court's decision inNLRB v. FleetwoodTrailerCo., 389 U S. 375 (1967). The majority,citing the court decisioninGiddings & Lewis,noted that,[a] replacementcould hardly be called"permanent" were we to findthat everylayoff foran indefinite period creates a vacancy whichactivates a striker's reinstatement rights.SeeGiddings & Lewis, Inc. v.NLRB,675 F 2d 926 (7th Cir.1982), denyingenf 255 NLRB 742(1981).7 Aqua-Chem,supra at 11108 The General Counsel's answering brief included a discussion of thejudge's decision under anAqua-Chemanalysis.The General Counsel op-poses reopening the record and does not offer to present any further evi-dence supporting her position.Accordingly,because the General Counseldecided to stand on the present record and because, on the basis of thatrecord,she failed to show that the permanent replacements had no rea-sonable expectation of recall, we find it unnecessary to remand the casefor further factfinding. 306DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbecause the permanent replacements'seniority was,apparently without exception,less than the seniori-ty of the unreinstated strikers, the permanent re-placements could not have reasonably expected tobe recalled,at least not before the unreinstatedstrikers.This argument,however,ignores the un-derlying premise that a vacancy must exist. Cer-tainly if a vacancy existed,the Respondent wouldhave been obligated to fill that vacancy with astriker.Because the General Counsel has not estab-lished the existence of a vacancy,the Respondent'sprocedures for recall are simply not relevant to ourinquiry.9 If we were to follow the reasoning pro-posed by the General Counsel,the balance betweentheMackayrights of permanent replacements andtheLaidlawrights of strikers so carefully created inAqua-Chemwould be destroyed, as a seniorityrecall system would defeat theMackayrights of anemployer and its permanent replacementsin virtu-ally,every case-' 0Accordingly, we, find that the Respondent didnot violate Section 8(a)(3) and (1) of the Act by re-instatingsome laid-off permanent replacementsahead of former strikers during the 1986-1987season."2.The judge also found that the Respondent vio-lated Section 8(a)(3) and(1) of the Act by its treat-9 In this regard,we note that the two-list system utilized by the Re-spondent does not change the result.Thus,the fact that the Respondentmaintained one list for employees who had worked over 8 weeks and an-other for employees who had worked less than 8 weeks carries no signifi-cance in light of the further evidence that the Respondent had consistent-ly recalled employees from both lists.10 See generallyTransWorld Airlines v. Flight Attendants,130 LRRM2657(U.S. Feb.28, 1989).In this case,the Court noted that the unionproperly conceded that a striker need not be reinstated until the depar-ture of a replacement created a vacancy,and the Court held that,similar-ly, until vacancies occurred,strikers could not use their seniority to claimjobs held by less senior employees who had gone on strike but returnedto work before the strike ended. Id at 2659-2662.The Court rejected theunion's argument that allowing strike"crossovers"to remain in their jobswhile more senior strikers awaited reinstatement amounted to a grant ofsupersenionty to the crossovers,in violation of the principles establishedinNLRB v. Erie Resistor Corp.,373 U.S. 221 (1963).The Court notedthat because the strikers were allowed the full exercise of their seniorityonce they were reinstated in a vacant position,the employer's actionswere consistent withErie Resistor.Id. at 2660.For similar reasons,the Respondent's attempt to analogizeHarrisonReady Mix Concreteto the present case must be rejected In that case, anemployer recalled two economic strikers when vacancies became avail-able.After reinstatement,these former stokers were placed on an assign-ment seniority list below permanent replacements with less seniority. TheBoard found that the employer had violated Sec. 8(a)(3) by failing to re-instate the two former strikers with full seniority rights.The Board alsonoted that the seasonal nature of an employer's business will not excusedenial of full reinstatement on the strikers'return to the job.Thus,the issue inHarrison ReadyMix Concretewas not,as here,whether there was a vacancy to which the strikers had a right to be rein-stated,rather,the issue was whether on reinstatement the strikers had aright to their full seniority11 Concurring in the result,Member Johansen would find that the Re-spondent met its burden of showing that the permanent replacements didhave a reasonable expectation of recall for the new season.See his con-currence inAqua-Chem,supra at 1111ment of unreinstated striker Mercedes Holquin. Weagree for the following reasons.Holquin,an unreinstated striker and former day-shift employee, called the Respondent in January198712 seeking work, but advised that she wouldnot be interested in night work.On February 2, the Respondent offered Holquina night-shift position.No day-shift positions wereavailable at the time. Holquin replied that she hadleftwith her coworkers (fellow strikers) and ex-pected to return with them. When the Respondentrepeated that Holquin was needed for night duty,Holquin said "she guess she'd quit." Thereafter, theRespondent marked Holquin down as a "quit." Itwas not the Respondent's policy to inform employ-ees that they were marked as a "quit" or otherwiseterminated.On February 18, Holquin called the Respondentand explained that she had not come to work whencalled on February 2 because she could not driveat night and was not interested in the type of joboffered. The Respondent told Holquin that she hadindicated a desire to quit and was so marked oncompany records. However, the Respondent alsoinvitedHolquin to come in and discuss the situa-tion.Holquin never responded.The Respondent had an unwritten policy that anemployee not desiring to work on the night shiftcould refuse the work without loss of seniority orother penalty.In January,the Respondent had in-formed two other former strikers of this policyafter these employees told the Respondent thatthey did not wish to work at night. The two em-ployees were reinstated to day-shift positions whenopenings became available.As thejudge noted, it is axiomatic that an em-ployer's offer of employment on a different shiftdoes not satisfy the employer's statutory obligationto offer economic strikers a substantially equivalentposition.Thus, when the Respondent offered Hol-quin a night-shift position on February 2, Holquin'srefusal to accept it did not negate the Respondent'sstatutory duty to subsequently offer Holquin a day-shift position.Further,Holquin's statement that "she guess[ed]she'd quit"in responseto theRespondent's insist-ence that she accept the night-shift position canreasonably be construed to mean simply that shewould end her employment with the Respondent ifnight-shift work represented her only option for re-turning to work there. In other words, it did notnecessarily signify that she had no interest in work-ing for the Respondent in any position. Even if abroader interpretation is given to her statement,12 All dates hereinafter refer to 1987 unless otherwise indicated. MIKE YUROSEK & SON307however, it was negated by her subsequent con-duct. On February 18, Holquin called the Respond-ent and explained her failure to accept the night-shift position and reiterated the unacceptability ofnightwork.By so doing,Holquin indicated - thatshe still considered herself in the Respondent'semploy.Moreover,Holquinwas free to refusenight work pursuantto both theRespondent's stat-utoryobligations and the Respondent'sown un-written policy. Indeed, the Respondent so informedtwo other former strikers who, like Holquin, toldthe Respondent they did not wish to work at night.Under all of thesecircumstances,we cannot findthatHolquin'sFebruary 2 "quit"statement termi-nated the Respondent's obligation to offer Holquina substantially equivalent position.The Respond-ent's failure to do so violated Section 8(a)(3) and(1) of the Act.13 However, as the present recordfails to establish the availability of such a position,we shall modify the judge's remedy and shall orderthe Respondent to restore Holquin to her formerposition on the Respondent's seniority list.Weleave to compliance whether Holquin was subse-quently entitled to 'an available day-shift positionbecauseof herseniority.AMENDED CONCLUSIONS OF LAWSubstitute the following for Conclusion of Law 3and reletter the subsequent paragraphs."3. By failing and refusing to continue economicstrikerMercedes Holquin'semployment withoutloss of seniority or other penalty, the Respondenthas engaged in unfair labor practices in violation ofSection 8(a)(3) and (1) of the Act."ORDERThe Nat bnal Labor Relations Board orders thatthe Respondent, Mike Yurosek & Son, Inc., Holt-ville,California,its officers,agents, successors, andassigns, shall1.Cease and desist from(a)Failing and refusing to continue the employ-mentof employees who hadengaged in an eco-nomic strike without loss of seniority or other pen-alty.(b) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2.Take the following affirmative action neces-sary to effectuate the policiesof the Act.13 Our dissenting colleague's reliance onPink Supply Corp.,249 NLRB674 (1980),is unpersuasive.The issue here is whether the Respondent ful-filled its statutory duty to offer Holquin a substantially equivalent posi-tion.We believe the facts show that the Respondent failed to do so.(a)Restore Mercedes Holquin to her former po-sition on the Respondent's seniority list and, if sheis entitled to reinstatement becauseof herseniority,offer Mercedes Holquin immediate and full rein-statement to her former position on the day shiftor, if her job no longer exists,to a substantiallyequivalent position,without prejudice to her se-niority or any other rights or privileges previouslyenjoyed, and make her whole for any loss of earn-ings and other benefits she may have suffered as aresultof the discrimination against her in themanner set forth in the remedy section of thejudge's decision as modified.(b) Preserve and, on request,make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards,personnel records and reports,and all other records necessary to analyze theamount of backpay due, if any, under the terms ofthisDecision and Order.(c)Post at its facility in Holtville,California,copies of the attached notice marked "Appen-dix."14 Copies of the notice, on forms provided bythe Regional Director for Region 21, after beingsigned by the Respondent's authorized representa-tive,shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensurethatthe notices are not altered, defaced,or covered by any othermaterial.(d)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.MEMBER CRACRAFT,dissenting in part.Although I agree with my colleagues that theRespondent did not violatetheAct byrecallinglaid-off permanent replacements ahead of formerstrikers during the 1986-1987 season,Iwould alsofind that the Respondent did not violate Section8(a)(3) by its treatment of former striker MercedesHolquin.Accordingly,Iwould dismiss the com-plaint in itsentirety.My colleagues find that Holquin's February 2,19871 "quit"statement did not necessarily signifythat she had no interest in working for the Re-spondent in any capacity. They further find that, inany event,her February 18 conduct"negated" the14 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."'All dates refer to 1987. 308DECISIONSOF THE NATIONALLABOR RELATIONS BOARDquit statement as this conduct indicated that Hol-guin still considered herself to be an employee ofthe Respondent. Thus, the majority concludes thatthe quit statement did not terminate the Respond-ent'sobligation to offer Holquin a substantiallyequivalent position.I cannot agree.I do not dispute that Holquin might not have in-tended to terminate her employment with the Re-spondent on February 2. The Respondent, howev-er, could have also reasonably believed from Hol-quin'sFebruary 2 statement that she intended toquit.Under these circumstances,the responsibilityto clarify thesituationrested equally on both par-ties.Pink Supply Corp.,249 NLRB 674 (1980). TheRespondent attempted to do so by inviting Holquinto come in and discuss the matter after Holquinhad made her February 18 call.Holquin refusedthe invitation.Thus,even assuming that Holquin'sFebruary18 explanation for making her quit state-ment somehow cast doubt on her desire to resign,Holquin'ssubsequent refusal to accept the Re-spondent's invitation suggested that she did intendto quit. Therefore, I would find that Holquin vol-untarily quit her employment and thus the Re-spondent'sLaidlaw2obligations to her terminatedas of that time. Accordingly, I conclude that theRespondent did not violate Section 8(a)(3) and (1)of the Act by its failure to offer Holquin a day-shiftor substantially equivalent position.z 171 NLRB 1366 (1968),enfd.414 F 2d 99 (7th Cir. 1969), cert.denied 397 U S. 920 (1970).shift or, if her job no longer exists, to a substantial-ly equivalent position, without prejudice to her se-niority or any other rights or privileges previouslyenjoyed, and WE WILL make her whole for anyloss of earnings and other benefits she may havesuffered as a result of the discrimination againsther, less any net interim earnings,plus interest.MIKE YUROSEK&SON, INC.Peter Tovar,Esq.,for the General Counsel.MichaelL.Wolfram,Esq.,of Los Angeles,California, forthe Respondent.DECISIONSTATEMENT OF THE CASEMICHAEL D. STEVENSON, Administrative Law Judge.This case was tried beforeme atEl Centro, California,on January5, 1988,1pursuant to a consolidated amendedcomplaintissued bythe RegionalDirector for the Na-tional LaborRelationsBoard forRegion 21on October22, and whichisbased on chargesfiled by Teamsters,Chauffeurs,Warehousemen and HelpersLocal UnionNo. 542, affiliated withthe InternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica (Union or Charging Party) on January 2 (Case21-CA-25170) and February10 (amended charge) andon July 8 (Case 21-CA-25543) and July 15 (amendedcharge).The complaintalleges thatMike Yurosek &Son, Inc.(Respondent)has engaged in certain violationsof Section8(a)(1) and(3)2 of the National Labor Rela-tionsAct (the Act).APPENDIXNOTICE To EMPLOYEESPOSTED BYORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT fail and refuse to continue the em-ployment of employees who had engaged in aneconomic strike without loss of seniority or otherpenalty.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL restore Mercedes Holquin to herformer position on our seniority list, and if she isentitled to reinstatement because of her seniority,WE WILL offer Mercedes Holquin immediate andfull reinstatement to her former position on the dayIssuesWhether Respondent failed and refused to reinstatecertain striking employees who, through their union, hadmade an unconditional offer to return to work, to saidemployees'former or substantially equivalent positions ofemployment doing seasonal work,because said employ-ees had engaged in concerted protected activity,towit,a strike.All parties were given full opportunity to participate,to introduce relevant evidence,to examine and cross-ex-amine witnesses, to argue orally,and to file briefs.Briefs,which have been carefully considered,were filed onbehalf of General Counsel and Respondent.On the entire record of the case,and from my obser-vation of the witnesses and their demeanor,Imake thefollowingiAll dates herein refer to 1987 unless otherwise indicated.2 Sec 8(a)(1)makes it an unfair labor practice to interfere with, re-strain, or coerce employees in the exercise of the right to join or refuseto join a union.Sec. 8(a)(3) prohibits discrimination in hiring,or grantingtenure to encourage or discourage membership in a unionAbbey'sTrans-portation Servicesv.NLRB,837 F.2d 575 fn I(2d Cir 1988). MIKE YUROSEK & SON309FINDINGS OF FACT1.RESPONDENT'S BUSINESSRespondent admits that it is a California corporationengaged in the business of commercial packing and ship-ping of commodities and having a facility located inHoltville,California. It further admits that during thepast year,in the course and conduct of its business, it hassoldand shipped commodities valued in excess of$50,000 directly to customers located outside the State ofCalifornia. Accordingly, it admits, and I find, that it is anemployer engaged in commerce and in a business affect-ing commerce within the meaning of Section 2(2), (6),and (7) of the Act (Stip. Exh. 1, pars. 2, 3).II.THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find,that Teamsters,Chauf-feurs,Warehousemen and Helpers Local Union No. 542,affiliatedwith the International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of Amer-ica is a labor organization within the meaning of Section2(5) of the Act (Stip. Exh. 1, par. 4).III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Facts3Respondent's business in and around Holtville,Califor-nia, is seasonal:itsoperations are active only from De-cember through May or June of the following year. Atthis time,those employees working at the Holtville facili-ty are laid off due to the absence of fresh vegetablesgrown in the surrounding area.Whenoperations resumeinDecember,workers are recalled within classificationsin order of seniority, a few at first, then the remainder inJanuary or February.Respondent'soperations includethe processing of carrots and broccoli.Respondent's employees are arranged in three catego-ries:clerical,field,and shed. The field employees are notin issue'in this case and no person from that category tes-tified.As to clerical employees, the former office manag-er and current payroll clerk testified at hearing,and I willreview their testimony below. As to the shed employees,certain of them are alleged to be discriminatees in this'case.Respondent's shed employees work indoors during theseason described above.Numbering between 400-500employees, the shed employees work primarily packingvegetables on day and night shifts. Almost exclusivelySpanish-speaking and of Mexican descent, the shed em-ployees' familarity with the English language varies con-siderably.Most are completely comfortable only inSpanish. An interpreter was required for those four wit-nesses alleged to be discriminatees in this case.On or about April 15, 1986 to on or about April 30,1986, employees in the shed, including the alleged discri-minatees,went on strike. Shortly after the strike began,Respondent hired approximately 196 permanent replace-ments for all the strikers.The recordcontains a list of8Most of the facts recited below are contained in a written stipulationof facts received into evidence(Stip.Exh. 1)said replacements,beginning date of their employment,and the date of their layoff or termination for the 1985-1986 employment season(Stip.Exh. 1, Exh.B).Duringthe strike, 13 strikers offered individually to return towork and they were reinstated as vacancies in the workforce arose (Stip. Exh. 1, Exh. Q. On or about April 30,theUnion, by letter,made an unconditional offer onbehalf of all strikers to return to their former or substan-tially equivalent position of employment(Stip.Exh. 1,Exh. A).On April 30, 1986, there were neither vacancies in theRespondent'swork force nor business needs for addition-al employees at the Holtville facility. Accordingly, Re-spondent placed the names of all strikers on a list forrecall and reinstatement in order of seniority as andwhen vacancies occurred and business needs for addi-tional employees arose.Between April 30 and May 16,1986,Respondent re-called six former strikers in order of seniority and of thisgroup, five elected to return (Stip. Exh. 1, Exh. Q.On May 1, 1986, the Union filed a charge(Case 21-CA-24665)with the Board alleging violationsof the ActbecauseRespondent had not reinstated the economicstrikers on their unconditional offer to return to work.After investigation and review,the Regional Directordeclined to issue a complaint on that charge.The recordalso contains a list of Respondent's workforce as of May 16, 1986, together with the number ofweeks worked by each person as of May 17, and wheth-er they were laid off on May 17. Some employees wereon leaves of absence or workers' compensation and thisis indicated as well (Stip. Exh. 1, Exh. D, pp. 1-14).Most employees on leaves of absence are there due totheir own medical or a relative'smedical needs. Re-spondent has an established policy on leaves of absence,including when they must be requested and under whatcircumstances they are granted.Because such leaves ofabsence concern two of the alleged discriminatees intheir case, I will review the evidence in detail below,both in general,and as applied to the concerned allegeddiscriminatees.In December 1986, Respondent resumed operations ofthe Holtville facility.In accord with past practice, Re-spondent began recalling those employees who had beenactivelyworking up to their layoff in May 1986. Thatgroup included nonstrikers,former strikers who were re-instated from the preferential recall list before the 1985-1986 season ended,and permanent replacements.The record contains a list of the employees recalled byRespondent at the beginning of and throughout the1986-1987 workseason.In additionto thenames, the listalso contains the date said employees were recalled, thedate an individual employee actually resumed working,and the total number of weeks that the employee hadworked through the end of the 1985-1986 season (Stip.Exh. 1, Exh. E).AfterRespondent had recalled those employees whohad been actively working until layoff in May 1986, Re-spondent next began recalling and reinstating by seniori-ty those former economic strikers who had not been ac-tively working in May 1986.A list of these persons, the 310DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdates of recall, and their respective lengths of service isalso in the record (Stip.Exh. 1, Exh. E).I turn now to Respondent's regulations on seniority,the application of which are in issue in this case. Theyread as follows:Seniority shallmean an employee'snumber ofweeks worked,inactive employment with thisCompany, in the packing shed.Any work within aweek,on any shift,shall be counted as one weekworked for the purposes of seniority.An entireweek off from work due to an approved leave ofabsence, or lay-off period shall not be time workedfor the purposes of seniority.An employee shall be considered a probationaryemployee for the first forty five days(seven weeks)from date of last hire.When a probationary em-ployee is credited with eight weeks worked, he isput on the permanent seniority list. A probationaryemployee shall have no seniority rights, but shallaccumulate seniorityfrom the date of last hireuponcompletion of the probationary period.An employee's seniority shall be lost for any ofthe following reasons:-Employee quits.-Employee is discharged.-Employee leaves job without a leave of ab-sence or without being laid off by the employer.-A laid off employee fails to return to workwithin forty eight(48) hours after recall.-Employee, having been laid off, has left thecommunity or is not available for recall notifica-tion.Being absent from home on Saturday,Sunday, orholidays shall not be considered being unavailablefor recall.Employees not having a telephone shallbe notified of recall by mail, sent to the last knownaddress.Should an employee,for medical or personal rea-sons, be unable to return to work upon recall, hemust contact the OFFICE to obtain a WRITTENleave of absence until such time that he will be ableto return to work.Failure to do so shall result inloss of seniority rights. [Stip. Exh. 1,Exh. F]Similarly, portions of Respondent's Personnel Regula-tions are also in issue.In pertinent part, these regulationsread as follows:MIKE YUROSEK & SON, INC.HOLTVILLE OPERATIONSPACKING PLANTPERSONNEL REGULATIONSTO THE EMPLOYEES OF MIKE YUROSEK &SON, INC.HOLTVILLE OPERATIONSWe at Mike Yurosek & Son,Inc. believe it is vi-tally important to ensure fair and equal treatmentand a safe working environment for all our employ-ees. In keeping with the spirit of this belief, thesePersonnelRegulations provide general guidelinesregarding employment.Realizing it is impossible for any regulations orguidelines to address in advance every possible con-cern which may arise during the course of employ-ment,company management maintains the philoso-phy of having an "open door" to all employees. Weencourage you to openly discuss any concerns orquestions which may arise with your Foreman, Su-pervisor,the Personnel Department or Gary Gray-son without fear of retribution or retaliation. Onlythrough such communications can we work togeth-er as a team in resolving unforeseen concerns.We welcome you to Mike Yurosek & Son, andlook forward to a mutually profitable,open and safeworking relationship.Sincerely,M. David YurosekACCIDENTS, SAFETY AND HEALTHIt is the policy of our Company to do everythingpossible to protect you on the job and comply withall the requirements of state and federal law. Also,there is a certain amount of precaution that youmust take.The following guidelines have been adopted foryour benefit and should be carefully observed:1.Study your job and its possible hazards; thenwatch with an eagle eye!Safety rules never pre-vent an accident unless you make them work. Ifyou are uncertain as to the safest way of doingthe job,ask your supervisor before you begin.2.In addition to providing a clear, safe andhealthy place to work,the Company will supplyfor you whatever safety equipment is needed.3.Employees are expected to do their part tohelp make the Company a safe and healthy placetowork.You must,at all times, wear requiredsafety equipment and observe all posted rules andregulations.If you have any questions as to whatis expected of you,ask your supervisor.4. If you become injured on the job,tell your su-pervisor at once.It is every employee's responsi-bility to fill out an injury report in order to re-ceive prompt medical coverage.If you think youneed medical attention, inform the Company.PROBATIONARY PERIODNewly hired or rehired employees will be consid-ered probationary employees for the first seven (7)work weeks of employment from their most recentday of hire within one(1) season.Said employeesshall have the opportunity to demonstrate they cansatisfactorily perform the jobfor whichthey wereemployed.During the probationary period,employ- MIKE YUROSEK&SON311ees are subject to termination without prior warn-ing.SENIORITYSeniority is defined as length of service in theactive employment of the Company, and is basedupon the number of weeks worked in the PackingPlant.Upon completion of eight(8)work weeks withinone (1) season,employees shall be granted seniority,be placed on the Company seniority list and giventhe privileges and benefits of regular employees.Any work within a weekly pay period, on anyshift, is defined as one(1)week worked for pur-poses of accumulating seniority.An entire week offfromwork for any reason,including approvedleaves of absence,absence due to illness or layoffperiod,shall not be counted as time worked for thepurposes of accumulating seniority.Seniority is granted on a plant-wide basis and isnot defined by time worked in, or for, a specficarea.Loss of seniority shall occur for any of the fol-lowing reasons:-Employee termination,including a voluntaryresignation (quit) and involuntary discharge forcause.-Employee job abandonment,including non-ap-pearance or call-in for three work days,leavingthe job without an approved leave of absence, orleaving the job without being laid off by theCompany.Employee failure to respond to recall,wherein a re-called employee fails to return to work,or failsto call in with a request to defer recall for areason acceptable to the Company within forty-eight(48) hours of the date the recall notice is re-ceived.LAYOFFS AND RECALLSDue to the seasonal nature of the industry,itwillbe necessary at times to reduce and increase the sizeof the Company work force.Each position will becarefully reviewed to determine if it is essential tobe filled based upon the work needs of the Compa-ny. Each employee's work records will also be re-viewed to determine their qualifications to fill avail-able positions.Time on layoff does not count as time workedfor the purposes of accumulating seniority.Regular employees reporting to recall for workby thedate designated for return,shall retain theirmost recent date of hire for purposes of accumulat-ing seniority,and continue their privileges and ben-efitsas regular employees as if their service hadbeen uninterruptedby layoff.FAILURE TO REPORT UPON RECALLEmployeesfailing to returntowork from layoffupon recall,within forty-eight (48) hours of receiptof recall notice,will be terminated effective the dateof receipt of recall.Exceptions will be considered ifa reason for not reporting,acceptable to the Com-pany, is provided no later than forty-eight (48)hours after the date of receipt of recall.Employees unable to report to work after recall,within forty-eight(48) hours of receipt of recallnotice,must communicate that information to theCompany for consideration before the end of saidforty-eight(48) hours.Should employees,for medi-cal or personal reasons, be unable to return to workupon recall,theymust contact the OFFICE toobtaina writtenleave of absence for the periodoftime they will be unable to return to work. Fail-ure to do so shall result in loss of seniority uponreturn.Failure to receive notice of recall,mailed or tele-phoned(including Saturdays,Sundays or holidays)to the latest address and telephone number providedto the Company by respective employees,is an un-acceptable reason for not returning to work withinforty-eight(48) hours of receipt of recall notice.LEAVES OF ABSENCELeaves of absence without pay may be provided,atmanagement's discretion,as long as such leaveswould not seriously disrupt operations.Requests forleaveswill be evaluated on a case by case basis.Factors such as workload and shipping require-ments will be taken into consideration.Permissionfor an authorized leave of absence must be obtainedinwriting from the office,prior to taking the re-quested time off from work.Time away from workon said leaves of absence shall not be counted astime worked for purposes of accumulating seniority.Failure to return from a leave of absence by thespecified date of return will be considered a volun-tary resignation and all benefits and seniority will beforfeited effective that date,unless arrangementshave been made with the office prior to the speci-fied date of return for an extension.Individuals re-hired after failure to return from a leave of absenceshall return as probationary employees and will besubject to all qualifying conditions thereof.Employees found to be employed elsewhere,while on leave of absence for other reasons, will beconsidered to have abandoned their jobs with theCompany.Due to the physical nature of the work in thePacking Plant,pregnant employees may be grantedmaternity leaves of absence upon request and pres-entation of proof from a physician.Such leavesshall not exceed six months.ATTENDANCEThe Company counts on its employees' coopera-tionand requires regular attendance during allscheduled hours of work, and expects that employ-ees report for work on time and continue to workuntil the end of the workday or work period. Un-satisfactory attendance,including reporting late or 312DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDquittingearly,whether theyare excused or unex-cused,will be cause for disciplinary action or termi-nation.Employees who report to work late, or areunable to report at all, must notify the supervisor asfar in advance as possible.If the supervisor cannotbe reached, call the office at (619) 356-4605, orleave a written message at the office.Such notifica-tions should be made by employees themselves,unless a bonafide emergency situation exists.Employees are encouraged to make necessary ap-pointments on non-working time.However, in theevent this is not possible, employees must obtainpermission from management prior to leaving workand filling the appointment.In the event of any absence from work,employ-ees must turn in an appointmentverification to theoffice, otherwise,the absence will be considered un-excused.Please understand,if the Company knows some-one will be late, we can plan for it;but if we don'tknow,we are expecting everyone on time. Unex-pected absences can create hardships on fellow em-ployees who are trying to maintain production.TERMINATIONSThere are a number of ways employment maycease with the Company.Employees may terminatetheir employment voluntarily by resigning in writ-ingwithtwo (2)weeks notice to the Company,theymay quit and walk away, or they may justabandon their jobs and never return for work. Em-ployees may also be involuntarily terminated by theCompany for cause when they are regular employ-ees or probationary employees.Involuntary terminations are the most unpleasantexperience of the employment relationship.It is anextremely emotional experience for employees; andbelieve it or not, it is an extremely painful and diffi-cult thing for supervisors as well.Because it is suchan -unpleasant experience for all involved,the Com-pany is committed to the philosophy that employeesterminated involuntarily will be treated with humandignity and respect, and that the discussions in-volvedin the matter, which are taken very serious-ly,will be conducted privately.Such involuntary terminations can come about intwo (2)ways.First, due to the failure of the disci-pline process; and second, that an act or behavior,involved in a particular incident is so extreme thatthe Company is compellednot to tryand changethe behavior but to terminate employment immedi-ately.Here are some examples of acts which would im-mediately precipitate involuntary terminations:-Possession of weapons.-Dishonesty or theft.-Intoxication.-Drinking on the job.-Possession,sale,or use of illegal or unpre-scribed controlled substances.-Unsafe actions posing a threat to life or healthof the offender or others.-Refusal to work as directed(insubordination).-Fighting.-Sexual harrassment/assault.The Company firmly believes such actions,which are so extreme in their violation of the lawor infringing upon the rights and safety of others,must be dealt with firmly and expediently.[Stip.Exh. 1, Exh. G.]Charged with applying the above policies and othersduring the time in question were Lynn Grayson, Re-spondent's former office manager, and Patricia(Patty)Irungaray,Respondent'spayrollclerk.Now unem-ployed, Grayson had been Respondent's office managerbetween November 1978 and June. She described thereason for her departure as "philosophical differences."Because she was no longer in Respondent's employ andhad no expectation of returning to work for Respondent,and because her testimony as a witness for both GeneralCounsel and Respondent was corroborated by other evi-dence, I found her testimony generally speaking to bevery credible.While employed by Respondent,Grayson supervisedand worked closely with Irungaray,whom Grayson hadhired in December 1985. Initially hired as an accountsreceivable clerk,Irungaray became payroll clerk inMarch 1986. Among Irungaray's qualifications for bothjobs, but particularly the latter position, was her compe-tence in the Spanish language. Indeed,Irungaray was theonly bilingual employee among the office staff.Graysonand Irungaray both described Irungaray as fluent inSpanish spoken by persons born and raised in Mexico. AtGeneral Counsel's request, Irungaray demonstrated herskill in Spanish during the hearing.The alleged discri-minateescalled by General Counsel testified they had nodifficultyin communicatingwith her inSpanish.Accord-ingly, I find that Irungaray was fluent in speaking andunderstanding the Spanish language.Although Grayson and Irungaray worked closely witheach other, Grayson was also responsible for the work ofthe office secretary, and the accounts receivable and ac-counts payable clerks.In addition,Grayson was directlyresponsible for Respondent'sWorkman's Compensationand on-the-job injury practice.To assist in the largevolume of work generated by the several hundred non-English-speaking employees,Grayson instituted a prac-tice of recording telephone or office conversations withproduction employees, in handwritten logs. These logswere characterized as either telephone or recall logs. Intheory, each conversation between an office clerical, usu-ally Irungaray, and a shed employee, was recorded con-temporaneously in the log.When the subject was re-called to work for the new season,the contact or con-versationwas recorded in the recall log. Noting someoverlap between the logs, some delayed entries and anoccasional discrepancy, I find that in general the systemworked well. That is, Irungaray recorded all or most ofher telephone and personal contacts with the alleged dis-criminatees in this case.Given the entry above the one in MIKE YUROSEK & SON313issue and below it, questions of tampering or fabricatingwere minimal.Furthermore,these logs corroborated thetestimony of Irungaray and Grayson where they wereinvolved with a particular discriminatee or other em-ployee.B. Analysis and Conclusions1.Did Respondent discriminate against thereturning strikers by effectively depriving them oftheir seniority rights when said employees wererecalled for the 1986-1987 season?4Ibegin with the case ofRockwood & Co.,281 NLRB862 (1986),inwhich the Board approved the followingstatement of law written by the administrative law judge:[E]conomic strikers,such as herein involved,retaintheir status as "employees"within the meaning ofSection 2(3) of the Act during a strike and, at itsconclusion,have a right to be reinstated to theirformer positions.Any employer that refuses ordelays the reinstatement of former economic strikersacts in violation of Section 8(a)(1) and(3) of theAct unless it can establish "legitimate and substan-tial business justifications" for its conduct.NLRB v.Fleetwood Trailer Co.,389 U.S. 375, 380-81(1967);NLRBv.Fleetwood Trailer Co.,389 U.S. 375, 380-381 (1967);NLRB.v.Great Dane Trailers,388 U.S.26, 34(1967);LaidlawCorp.,171NLRB 1366, 1369(1968), enfd.414 F.2d 99 (7th Cir. 1969). . . . 1A]struck employer has a legitimate and substantialright to continue"his"business "by supplyingplaces left vacant by strikers.And he is not boundto discharge those hired to fill the places of strikers,upon the election of the latter to resume their em-ployment."NLRBv.Mackay Radio Co.,304 U.S.333, 345-346(1938).However,at the conclusion ofa strike, even if permanent replacements have beenhired for the strikers,on the departure of the re-placements,the former strikers are entitled to rein-statement to their former jobs unless they have ac-quired substantially equivalent employment else-where or unless their employer is able to sustain itsburden of proof that the failure to recall was justi-fied by legitimate and substantial business reasons.Fleetwood Trailer Co.,supra;Laidlaw Corp.,supra.In fact, not only are former strikers entitled tovacant jobs, "it is incumbent upon their employer toseek them out as positions are vacated."LaidlawCorp.,supra at 1369. Unless an employer sustains itsburden of proof, a refusal to reinstate employeesafter an economic strike constitutes an unfair laborpractice notwithstanding the absence of animus orbad faith;for such conduct "discourages employeesfrom exercising their rights to organize and to strikeguaranteed by Sections 7 and 13 of the Act."Fleetwood Trailer Co.,supra at 378.* In agreeing to stipulated facts,the parties did not distinguish betweeneconomic and unfair labor practice strikers Based on other facts agreedto and as found,and based on the arguments advanced,I find the strikersin this case were economic strikersSee alsoArmored Transfer Service,287NLRB 1244,1245-1253 (1988).The Board has also held that apart from obligationsimposed by unilateral practice or through the collective-bargaining process, there is nothing in the Act itself or inthe Board's articulation ofLaidlawrights that establishesan individual economic striker's right to recall by seniori-ty.Before any burden of justification for failing to recalla striker by seniority can be imposed on a respondent,the General Counsel must establish the existence of a se-niority recall right by reference to a collective-bargain-ing agreement or a binding established past practice.Lone Star Industries,279 NLRB 550, 551 (1986). InLoneStar Industries,the issue was whether the respondent wasrequired to recall former striker's by strict seniority. Theprinciples of law fromLone Star Industriesare also appli-cable when the issue is whether the reinstatement rightsof returning strikers take precedence over the reinstate-ment rights of laid-off permanent replacements.Economic strikers' rights to reinstatement underFleetwood TrailerandLaidlaware statutory and shouldbe distinguished from the rights of laid-off employees. Alayoff constitutes a discontinuance of work for an em-ployer which does not rise to the level of a lawful eco-nomic strike, participation in which is protected underSections7 and 13 of the Act.Brooks Research & Mfg.,202NLRB 634, 636 (1973). Thus, asa general rule,whether laid-off employees are regular employees, orpermanent replacements, their rights to recall when es-tablished by a recognized method must yield to therights ofsenior-returning economicstrikers.In the instant case, the stipulated facts reflect that be-tween April 30 and May 16, 1986, Respondent recalledsix former strikers in order of seniority, five of whomelected to return to work(Stip.Exh. 1, par. 12). In lateMay 1986, most of Respondent's operations at Holtvilleended for the season and consistentwithRespondent'spast practice, most of the work force then working waslaid off (Stip. Exh. 1, par. 15). No issue is raised by thelate season recall of the six strikers.Rather, it is thehiring for the 1986-1987 season which General Counselchallenges.In December 1986, Respondent recalled first those em-ployeeswho had been actively working up to theirlayoff in May 1986, including nonstriking employees, thefive reinstated strikers(out of the six recalled) and thepermanent replacements(Stip. Exh. 1, p.5, par. 17).At pages 27-32 of his brief, the General Counselargues that Respondent's policy and practice in the recallof employees for the 1986-1987 work season is inherent-ly violative of the Act. Respondent denies this allegationand contends that it was merely following its past prac-tice of recalling the work force laid off in May or Junewithin classifications in order of seniority when oper-ations resume in December (Br. p. 26).To resolve this issue, I turn to the record. The recalllist for the 1986-1987 season was prepared as usual byGrayson, the officemanager.However, Grayson had noprior experience with prior strikers (R. p. 97). Accord-ingly, the merging of the strikers and the permanent re-placements on a seniority list, in accord with Respond- 314DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDent's policies,was a new experience for her. AlthoughGrayson did not have prior experience with returningstrikers, I nevertheless find a binding established pastpractice of returning laid-off employees to work by se-niority once the new work season begins.The quoted regulations reflect that a newly hired em-ployee is on probation for the first 8 weeks. Further-more, "a probationary employee shall have no seniorityrights, but shall accumulate seniority from the date oflasthire upon completion of the probationary period"(Stip.Exh. 1, Exh. F) [emphasis in original]. The perma-nent replacements in this case had fewer than 8 weeksseniority at the time of the May 1986 seasonal layoff. Toreinstate the strikers on the seniority list after the perma-nent replacements who were on the probationary listsdiscriminates against the strikers by denying them accu-mulated seniority and awards the permanent replace-ments "super seniority."Proof of illicit intent may be presumed from conductinherently destructive of employee rights, even wherethe employer acts to further a good-faith business pur-pose.NLRB v. Brown,380 U.S. 278, 287 (1965). Cf.NLRB v. Erie Resistor Corp.,373 U.S. 221 (1963). In theinstant case, Respondent's good-faith business purpose isto secure replacement employees during a strike to itsseasonal business. Yet in attempting to guarantee the re-placement employees seniority over the strikers, Re-spondent has violated the Act.Returning strikers cannot be deprived of their pre-strike seniority.NLRB v. Anvil Products,496 F.2d 94, 95(5th Cir. 1974). Respondent, however, cites the case ofBancroft Cap Co.,245 NLRB 547, 552 (1979), for theproposition that an employer may not be required to dis-charge, lay off, or continue employees in layoff status inorder to reinstate economic strikers (Br., pp. 28-31). In alater case,Giddings & Lewis, Inc.,255 NLRB 742, 744(1981), enf. denied 675 F.2d 927 (7th Cir. 1981), theBoard distinguishedBancroft.The Board noted that thelayoffs inBancroftwere for periods of only 2 to 7 daysand were due to a shortage of materials. Thus,Bancroft,explained the Board inGiddings & Lewis,permits therecall of laid-off employees before unreinstated strikersonly in situations involving "layoffs of relatively shortduration such as would occur from acts of God, briefparts or material shortages, or relatively short-term lossof business." These types of exceptions are not part ofthe instant case. See alsoCertified Corp.,241 NLRB 369,373 (1979), andCoastside Scavenger Co.,273 NLRB 1618,1630-1631 (1985).At pages 31-32 of its brief, Respondent ignores theBoard's decision inGiddings & Lewis,and instead focuseson the decision of the Seventh Circuit Court of Appealsrefusing to enforce the Board decision (675 F.2d 927).5In that decision, the court decided that layoffs of perma-nent replacements, who had been given definite expecta-tions of recall, did not amount to "vacancies" to whichstrikersare entitled to return. The Seventh Circuit5 By stoking coincidence,General Counsel cites the Board decision inGiddings & Lewis,but forgets to mention or discuss the court decision re-fusing to enforce it (Br., pp.29-30).General Counsel also forgot to men-tion,or discuss,the court decision refusing to enforceHarrison ReadyMix,infra,Br., p. 31.viewed the employer's practice simply as a mechanism toassure permanence to permanent replacements, permissi-ble underMackay Radio.At least one other court of ap-peals appears to have adopted the view of the SeventhCircuit.Textron,Inc.,687 F.2d 1240, 1247 (8th Cir.1982).Where decisions of the Board are in conflict with deci-sions of one or more courts of appeals, I am bound tofollow the decisions of the Board.Iowa Beef Packers, 144NLRB 615 (1963). More specifically, I am bound tofollow the Board's decision inGiddings & Lewis,andapply it to the facts of theinstant case.That is not to saynecessarily there is a conflict between the Board andcourt decisions inGiddings & Lewisas applied here. Asexplained below, I find the decision in the Seventh Cir-cuit can be distinguished.Inote that the personnel regulations were somewhatexpanded for the 1986-1987 season. According to Gray-son, the reason was due to the formation of a personneldepartment within the company (R. pp. 151-152). Unfor-tunately, the record does not reflect exactly how the reg-ulationswere changed, nor whether these changes in-volved provisions dealing with seniority. Assuming nochanges in seniority were made, the next question iswhether the replacement employees who were laid off inMay could reasonably expect to be recalled in Decemberor January, ahead of the returning strikers. Since none ofthe replacements had worked 8 weeks or more, theywould have remained on the list of probationary employ-ees for the 1986-1987 season. Only when the regular listof employees was exhausted were the probationary em-ployees recalled. Respondent's deviation from past prac-tice for the 1986-1987 season was to recall only thoseregular employees who had been actively working inMay 1986 in order of seniority from the master senioritylist.Then the company recalled permanent replace-ments-who were in the probationary employee catego-ry by seniority. Only then were the former strikers re-called by seniority (R. Br., p. 34). I find that under Re-spondent's preexisting seniority system, the laid-off re-placement employees on the probationary list could nothave had a reasonable expectation of recall ahead of thereturning regular employees who had been on strike.6Ifind also that the nature of Respondent's seasonalbusiness does not establish a lawful business purpose toreduce the strikers' seniority.Ready Mix Concrete, 272NLRB 331, 332 (1984), enf. denied 770 F.2d 78 (6th Cir.1985). InReady Mix Concrete,the Respondent had a cy-clical and seasonal business just as in the present case.The Board rejectedthe same argumentadvanced by Re-spondent here, that granting full reinstatement to return-ing economic strikers would impair its right to hire andretain permanent replacements. The Board also noted, fn.10,"the cyclical or seasonal nature of an employer's6In past years, regular employees who had been on approved leaves ofabsences prior to the end of the regular season,i e., had not been work-ing inApril orMay, had nonetheless been reinstated to their rightfulplace on the seniority lists for the new season beginning the followingDecember orJanuary.Failure to accord the returning strikers the samerights as employees returning from leaves of absences is a deviation frompast practiceand further proof thatRespondent violated the rights of thereturning strikers underLaid law. MIKE YUROSEK & SON315business does not, in our view,dictate the extent orbreadth of an employee's rights under the Act. We willnot deprive employees in economically volatile industriesof their statutory protection."In sum,Ifind Respondent's actions here amounted toa grant of superseniority to replacements as prohibited inErie Resistor.Respondent classified unreinstated strikerson the basis of their protected activity, and proposed totreat them less favorably solely because they had beenengaged in a strike.Accordingly,Ifind that Respondentviolated Section 8(a)(3) and(1) of the Act.2.Did Respondent specifically discriminate againstthe four alleged discriminatees?Having found,above,thatRespondent discriminatedagainst the economic strikers as a class, I turn now toconsider whether Respondent committed individual actsof discrimination against the four alleged discriminatees,all of whom were participants in the strike.a.Justina GamboaGamboa had worked for Respondent for 4 to 5 years.In February,Gamboa was recalledto workon the nightbroccoli crew but requested a leave of absence due tomedical reasons of a personal nature.Irungaray told herthat the Company would grant her a leave of absence ifGamboa brought in a doctor's note.Gamboa brought inthe note(R. Exh.1) and a 3-week leave of absence wasgranted(R. Exh. 1).7In early March,Gamboa was again called back towork,this time on the night shift as a packer of carrots.On March 13, Gamboa acknowledged receipt of Re-spondent'spersonnel regulations printed in Spanish (R.Exhs. 2, 3).According to Gamboa,sheworked about a weekpacking carrots.On the following Monday, she went tothe office and spoke to Irungaray,whom she asked for aleave of absence, because her hands had been injuredfrom the packing.According to Gamboa, her handswere bleeding and blistered.Allegedly,Irungarayabruptly refused this request and then under threat ofholding back her paycheck forced Gamboato sign apaper saying she quit(R. Exh. 4).First, I find that Gamboa never suffered any disablinginjury.She never reported the alleged injury to her su-pervisor nor sought any medical attention.Respondentretains a physician on call to treat any work-related inju-ries and has an injury treatment and prevention programformerly managed by Grayson, to attend to employeeneeds and to reduce workman'scompensation costs.During the few days when she worked, Gamboa wasworking only 4 or 5 hours a day, and wearing plasticgloves.In past years her experience with Respondenthad been as a bagger on a full-time basis. I find no evi-dence that packing carrots on a part-time basis was morestrenuous so as to cause the claimedinjury.Next, I find that Gamboa never requested a leave ofabsence for medical reasons.Instead,afterher initial7 Because the note was dated January 21,but not presented until Feb-ruary 2,the leave of absence was authorized from January 21 to Febru-ary 15.Itwas written both in English and Spanish.week of work in March,she requested a leave of absencein order toworkin the lettuce at Bud Antle, a competi-tor of Respondent's.Irungaray'told her that she didn'tbelieve that Respondent would approve a leave of ab-sence for that reason,but Irungaray agreed to checkwith her superior,Grayson.Grayson confirmed Irungar-ay's initial information when queried by Irungaray. Onthe following Thursday, Gamboa returned for her checkand Irungaray again told her a leave of absence for thestated reason would not be approved.Gamboa repliedthat she guessed she'd quit and go to work at the othercompany.She signed the form(R. Exh. 4), but Irungaraynever threatened to withhold her check if she didn't (R.Exh. 4).Later Irungaray confirmed that an employeewithGamboa's social security number but a differentname, was working at Bud Antle's.Ibase my findings above, on the testimony of Irun-garay and Grayson whom I found to be completelycredible on this point.Moreover,the telephone log re-garding Gamboa supports Respondent's version of events(R. Exh.16). In conclusion,I also credit Grayson's testi-mony that her first notice of Gamboa's alleged requestfor a medical leave of absence was in the notice of unfairlabor practice charges sent to Respondent.Ifind that Gamboa either voluntarily quit her job orabandoned same.Ialso find the company did not dis-criminate against her due to her participation in thestrike.Accordingly, I will recommend that as to her, thecomplaint should be dismissed.b.Mercedes HolguinHolquin had worked for Respondent since 1977. Inmid-January,she called Respondent's office and talked toIrungaray regarding her return to work. Holquin askedIrungaray why she had not yet been recalled.She alsoadded that her seniority was greater than some other em-ployees already working.Then Holquin added that shewouldn't work nights if offered that position.Irungarayreplied that she didn't know if Holquin would be re-called for nights as her position on the seniority list hadnot yet been reached.This conversation was duly re-corded in Respondent's telephone log (R. Exh. 17).On Feburary 2, Irungaray called Holquin to offer hera job on the broccoli crew working nights. No day posi-tionswere vacant at the time.Holquin told Irungaraythat she had left with her coworkers and she expected tocome back with them,so she told Irungaray to callsomeone else.When Irungaray repeated to Holquin thatshe was needed for the night crew,Holquin told Irun-garay that she'd guess she'd quit(R. Exh. 18).Respondent's unwritten policy regarding work on thenight shiftwas that an employee who desired not towork on the night shift could do so without loss of se-niority nor other penalty.As she had done with Gamboa, Irungaray discussedwithGrayson the second conversation with Holquin.Grayson described the conversation in her testimony.Irungaray told her that Holquin had objected to thenight shift because Holquin felt"that after working for anumber of years that she felt that the night shift was nota place where these more senior people should be and 316DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDshe wanted to comeback withher fellow employees thathad gone out on strike." (R. pp. 128-129). Then Graysonasked Irungaray if Holquin had given a reason that shedidn'twant to work nights and Irungaray said,no, thatshe guessed she'd quitif she couldn't comeback to workwith the others(R. Exh.p. 129).Grayson's reply toIrungaray's account of the conversation with Holquinwas to tell Irungaray that if an employee tells us theyquit,we mark them as a quit(R. Exh.p. 130). In addi-tion it was not Respondent'spolicy tonotify employeesthat theywere marked as a quit or otherwise terminated.Irungaray was awareof, butdid not advise Holquin ofRespondent'spolicy on night shift work during eithercall: as to thefirst call,Irungaray was takenoff guardand found Holquin's telephone manner to be "hostile,"further,Irungaray didn'tknow whetherHolquin wouldbe offereda night shift position; as to the second call,Irungaray had forgotten that Holquin hadpreviouslystated she wouldn'tworknights.So when Holquin didn'tspecificallyrelate her turn down to an aversionto work-ing nights,Irungaray did not informher ofRespondent'spolicy (R. pp. 265-266). I find thatHolquin placed Irun-garay on notice that she was opposed to working nightsand do not credit Irungaray's reason for not advisingHolquin of Respondent's policy.About February18,Holquin called Irungaray againand explained that she didn't cometoworkwhen shewas originally called because she couldn'tdrive at nightand didn'twant towork in broccoli.Irungaray remindedHolquin that she had indicated a desire toquit her jobduring theprior conversationand hadbeen so markedon companyrecords.Irungaray invited Holquin to comeinto the officeand talktoGraysonabout her situation.For the thirdtime, Irungaray did not advise Holquin ofRespondent'spolicypermitting employees to decline thenight shiftwithout penalty.To prove theexistence of its policy regarding waiverof night shifts without loss of seniority,Respondent of-feredevidence regardingtwo otheremployees, namedBaca andFlores.Baca had a medical problem and couldn'tget a baby-sitter.Graysontold Baca's husband that Baca could de-cline the night shift and wait fora job on the day shift toopen(R. Exhs.15, 20). As toFlores(Lopez),Irungaraycalled him on January22 to say thata night shift posi-tionwas open.Since Flores(Lopez)was not home, hiswife tookthemessage.The following day, Flores(Lopez)came to theoffice andsaidonly thathe didn'twant towork nights.Irungaray then explained that hedidn'thave towork nightsif hedidn'twant to and thathe would beoffered the firstavailableday job (R. Exhs.21, 22, R. Exh.p. 197). In the case ofbothBaca andFlores (Lopez),positions on theday shiftopened withina few days.The day shiftswere offered to and acceptedby bothemployees.InHarvey EngineeringCorp.,270 NLRB 1290, 1292(1984),the respondent offered night shift employment tothree returning strikers,who had previouslyworked onthe day shift,just as Holquin had. Each of the three de-clinedthe offer ofa night shift job. In decidingthat thethree strikershad not received offers of "substantiallyequivalent"employment,the Board stated as follows:The thresholdissue iswhether the Respondent'soffer of night-shift jobs to Jackson, Harvey, andScroggins-within theirrespective classifications-constitutedan offer of "substantially equivalent"employment.An employerisobligatedto accordeconomicstrikers preferential status and to immediately rein-state them on applicationwhen theirprevious orsubstantially equivalent positions become available,absent legitimate and substantial businessjustifica-tions.NLRB v. Fleetwood Trailer Co.,389 U.S. 375(1967);Laidlaw Corp.,171 NLRB 1366 (1968), enfd.414 F.2d 99 (7th Cir. 1969), cert.denied397 U.S.920 (1970). The Boardhas held that an offer of em-ployment for a differentshift is not"substantiallyequivalent."An employee's refusal to accept thisofferdoes not alter his status as a former economicstriker desiring reinstatement or operate to removehim from the preferential hiring list. See, e.g.,MCCPacificValves,244NLRB 931, 944-945 (1979);Alcan Cable West,214 NLRB 236, 237 fn. 3 (1974).In light ofthe above authority, I find thatRespondentviolatedSection 8(a)(3) and(1) of the Act bynot rein-statingHolquinto her formerpositionon the day shift.Respondent contends(Br., p. 17) thatHolquin "couldhavedeclined toworkthe night shift, remained on theCompany'sseniority list, and beenrecalled for dayswhen a day position became available."As noted above,there is no evidencethatHolquin wastold of her rightsto decline or that she otherwise knew.Accordingly, ifRespondent was not required in this case to offer an im-mediateday shifttoHolquin,Irungaray'sfailure toinform Holquin of Respondent'spolicy so that she couldmake an informed decision as to the exercise of herrights is an alternative reason to support a finding thatRespondent violatedthe Act.In conclusion,I assume without findingthatBaca andFlores (Lopez)were strikers like Holquin.Respondent'sfailure to treatHolquinlike they treatedthe othersshows that Respondent treated some strikersdifferentlythan others.Baca and Flores(Lopez) were told of theirrights to relinquish night-shift employment;Holquin wasnot. I find Respondent's conductwas inherently destruc-tive ofemployee rights.NLRBv.Brown,supra,380 U.S.278 (1965).8For that reason,Holquin's failure to cometo the officeto discuss the matterwith Graysondoes notconstitute a valid defense. Moreover, Holquin could rea-sonably have viewedthe offeredmeeting as futile.c.Luz Maria Flores and Rosalva SaavedraThe circumstances of these two employees involve ap-plications for leaves of absence based on medical reasons.In the "Facts"portion of this decision,Ihave recitedRespondent's policy regarding "Leaves of Absence"(Stip.Exh. 1, Exh.G) and this need not be repeated. In8 For the record, I don't believe Holquin's testimony regarding an al-leged inability to see at night well enough to drive. She testified that thiswas the reason she declined Respondent's offer to work nights MIKE YUROSEK & SON317explaininghow the application system operates, Graysontestified as follows:"[There is] not a specific list [of approved and un-approved reasons for a leave of absence sanctionedby the company.]" It basically has been left to thediscretion of the Employer;in other words,the em-ployee is requested to come and make their formalrequest for a leave of absence to the office,it's re-viewed,and then the leave of absence is eithergranted or denied. Basically due to the fact that thepeople do not accumulate seniority during theseleaves of absences and it provides not a great hard-ship on the Company, provided that great numbersdon't take leaves of absence simultaneously, we'vebeen fairly lenient on our leave of absence policy asfar as what we require for verification to obtain aleave of absence.JUDGE STEVENSON:Who basically decides if anemployee is justified in getting an approved leave ofabsence or not; who makes that decision?THE WITNESS:Basically, it'sPatty provided thepeople-most of our leave of absences are for medi-cal reasons or medically-related reasons.Someoneneeds to stay home with a relative or somethingthat requires their constant care.And, provided thepaperwork is in order, Patty would be authorized togo ahead and grant a reasonable leave of absence. Ifthere was any question,she or the person receivingan unfavorable decision would come to me. [R. pp.158-159.]With the above information as background, I turn first toconsider the evidence regarding Flores.Flores had worked for Respondent for threeseasons.InMarch, she was recalled to work on the night shift,which is the shift she had always worked in the past. Onor about April 8, someone called in to say that Floreswas sick(R. Exh. 24). On the following Monday, April13,Flores called the office and told Irungaray that shewas ill due to kidney problems,was under a doctor'scare, and was requesting a medical leave of absence.Irungaray said"O.K.," but directed Flores tobring in adoctor's note not later than the following Friday, April17 (R. Exh. 25). According to Flores, she returned to thetreating physician to get a note,but found that he hadleft on vacation.Flores testified that she had requestedthe note from the doctor when he had first treated her.Allegedly the doctor agreed to this and Flores said shewould return the following day to pick it up. When shereturned, she found the doctor on vacation, though hehad not mentioned his plans to her when he agreed towrite thenote.Indeed,Flores claims to have returned tothe doctor's office two to three subsequent times lookingfor him.I don't believe this testimony and find that Flores hadnot made any attempt to get a doctor's note either beforeher treatment or immediately after the telephone call toIrungaray.The doctor's officewas in Mexacali, someseveral miles from Flores' residence where she allegedlyremained, too sick to report for work. Nor do I believethat Flores called Respondent's office a second time onApril8 or 9, as she testified,talked to an unnamedperson there,and explained that her doctor was on vaca-tion.Company records do not reflect such a call. In-stead,Icredit Irungaray's testimony that Flores did notcontact the office by April 13 as advised by Irungaray. Ifind that Flores did not report to the office until April 23(R. Exh. 26).On that day, Flores came to the office with a notefrom the doctor. Written in Spanish, the note is datedApril 7 (G.C. Exh. 2). The interpreter translated the notewhich indicated that Flores had skin nephritis with cer-tain complications.The note also indicated that Floreswas advised to rest at home for 15 days from the date ofthe note.The notewas signedby Dr.Jiminez (R. pp.53-54).When Flores presented the note to Irungaray, thelatter told Flores that she had expected the note by lastFriday.Since Flores had not come in by that time, shehad been marked as a "quit."Flores told Irungaray thatthe doctor couldn'tsee her until last night and this iswhy she hadn't come in. Irungaray told Flores that sheshould have called the office to explain,and presentedher with an application as a new employee(R. Exh. 26,27).9Grayson did not confer with Irungaray regardingFlores, but as noted above, I have generally creditedIrungaray'saccount,as corroborated by relevant tele-phone log entries.The sole issue is whether Respond-ent's assigning a quit status to Flores can be attributed todiscrimination against her for participating in the strike.General Counsel argues(Br., p. 37)that Irungaray dis-criminatorily applied the rules in the instances of Floresand Saavedra.Because Irungaray was allegedly more le-nientwith Flores,i.e.,permitting her to get a doctor'snote after Flores had been on unexcused absences for 2days subsequent to March 8,while telling Saavedra thatshe needed to get a leave of absence approved in ad-vance, this shows Respondent violatedthe Act.Howev-er,according to Respondent'spersonnel regulations(Stip.Exh. 1, Exh.G), leaves of absences are evaluatedon a case-by-case basis.In addition,where leaves of ab-sences were due to illness of the employee,itwould notbe possible to obtain the leave in advance.Indeed, Irun-garay testified that where an employee was too sick tobring in the doctor's note, other arrangements could bemade(R. p. 204).In sum,I note that General Counsel concedes (Br., p.37) thatRespondent'spolicies"are admittedly clear."Flores was aware of but failed to follow these policies.Accordingly,she was marked as a quit and has not yetbeen recalledto workas a new employee. I find no vio-lation of the Act as to Flores and will recommend thatthe allegations in the complaint as to Flores be dis-missed.loa R Exh 27 is a summary of Flores'contacts prepared by Irungarayon April 21 It includes the statement,"Per Ritz Zwart[Flores'supervi-sor]was a bad worker and only wanted a leave of absence in hopes ofgetting an easier floorperson.She wasn't really sick."This portion of thesummary is irrelevant to the issue presented and I have disregarded it inmy evaluation.10 In light of the failure of General Counsel's proof,it is unecessary toreview Respondent's evidence showing a consistent policy of dealingwith strikers and nonstrikers in a manner similar to Flores(R Exh. 10). 318DECISIONS OF THENATIONALLABOR RELATIONS BOARDTurning to Saavedra,I note her past employment withRespondent since 1984 as a buncher of broccoli. InMarch, Saavedra was recalled to work on the night shiftsorting carrots.After employmentlasting approximately9 days, Saavedra left her job at lunch time on a Wednes-day because her hands were hurting her. She testifiedthat her supervisor,Lupe, gave her permission to leave.However, this person didn't testify. On the followingMonday, March 23, Saavedra called the office and talkedto Irungaray.She said that because she had not contact-ed the officesince leavingwork,she assumed she hadquit.Saavedra also said she was under a doctor's care,but had not received the results of her medical tests asyet. She requested Irungaray to mail her check to her(R. Exh. 28). At this point, Irungaray considered Saave-dra's status to be that of a quit.Irungaray'saccount of this conversation was con-firmed by Grayson with whom Irungaray discussed thematter.Grayson agreed that as soon as the necessarydocuments had been received by the office,Saavedra'sfinal check wouldbe mailed.On April 13, Saavedra came into the office with a notefrom a doctor. The note reads as follows:April 13, 1987TO WHOM IT MAY CONCERNRE: Rosalva SaavedraMrs. Saavedra has been under my care since March18th forjoint pain. She continuesto beunable toreturnto work.Sincerely,/s/ Keith MacGaffeyKeith MacGaffey, M.D., F.A.C.P.KM/dcAccording to Saavedra, the problem of presenting thedoctor's note in a timely fashion was caused by thedoctorbeing on vacation.No proof ofthis claim waspresented at hearing other than Saavedra's testimonywhich I do not credit. Nor do I believe Saavedra's testi-mony that Irungaray had told her to bring in the doc-tor's note whenever she obtained it. Saavedra told Irun-garay that an unidentified person in the office gave herpermission to simply return to work when she was feel-ing better (R. Exh. 25). Irungaray didn't believe this andneither do I. I find no evidence to support Saavedra's al-leged authorization nor do I believe Saavedra's testimo-ny at hearing that it was Irungaray who had instructedher to come back to work when she was feeling better.Both sides agree that after Irungaray rejected the doc-tor's note as untimely and refused to change Saavedra'sstatus from a quit to a leave of absence, Saavedra refusedto sign a document for the file, claiming that she had notquit (R. Exh. 25).Respondent presented evidence regarding nonstrikersFelipe Velarde, Elvira Cones and others who were ter-minated by Respondent under circumstances similar tothose involving Saavedra.This evidenceaswell as mycredibility findings supports Respondent's theory of itscase.In recommending the dismissal of the allegation asto Saavedra, the issue is not so much whether she toldIrungaray that she assumed she had quit and then inex-plicablywent to the trouble ofgetting adoctor's note,but in addition,Saavedra was on unexcused absences fora period of longer than 3 days.Under Respondent's reg-ulations, Saavedra was automatically designated a quit.CONCLUSIONS OF LAW1.Mike Yurosek & Son, Inc. is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.2.Teamsters, Chauffeurs,Warehousemen and HelpersLocal No. 542, affiliated with the International Brother-hood of Teamsters, Chauffeurs,Warehousemen andHelpers of America is a labor organization within themeaning of Section2(5) of the Act.3.By interpreting seniority provisions in a mannerwhich discriminates against unreinstated strikers in thefilling of all postlayoff vacancies,Respondent has inter-fered with, restrained, and coerced its employees in theexerciseof the rightsguranteedthem by Section 7 of theAct and has thereby engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of the Act.4.By failing and refusing to reinstate economic strikerMercedes Holquin to a day shift position because of herparticipation in an economic strike, Respondent has en-gaged in and is engaging in an unfair labor practice inviolation of Section 8(a)(3) and (1) of the Act; in the al-ternative,ifHolquin was not entitled to be reinstated tothe day shift, by failing and refusing to advise Holquinthat it was Respondent's unwritten policy to permit anemployee to refuse an offer of night shift employmentwithout loss of seniority or other penalty, Respondenthas engaged in and is engaging in an unfair labor prac-tice in violation of Section 8(a)(3) and (1) of the Act.5.The aforesaid unfair labor practices constitute unfairlabor practices which affect commerce within the mean-ing of Section 2(6) and (7) of the Act.6.Other than specifically found herein, Respondenthas committed no other unfair labor practices.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices,I shall recommend that it shall beordered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe Act..Having found that Respondent violated Section 8(a)(3)and (1) of the Act by unlawfully interpreting seniorityprovisions in a manner which discriminates against un-reinstated strikers, I shall further recommend that Re-spondent be ordered to discontinue the unlawful policy.I shall further recommend that Respondent be ordered tocontinue and maintain the reinstatement rights of the un-reinstated strikers in accordance with the applicable prin-ciples of law set forth inFleetwood, Laidlaw,and the in-stant decision. Finally, I shall recommend that Respond-ent be ordered to make whole the economic strikers forany and all loss of wages and benefits suffered by themas a result of Respondent's unlawful conduct,computing MIKEYUROSEK & SONany backpay which is due using the method described inthe following paragraph of the remedy.Having found that the Respondent has unlawfullyfailed and refused to reinstate economic striker MercedesHolquin to a day shift position for the reasons set forthin paragraph 4 of the Conclusions of Law, I shall recom-mend that Respondent be ordered to offer this employeeimmediate and full reinstatment to her former job or, ifthat job on the day shift no longer exists, to a substantial-ly equivalent position, without prejudice to her seniority319or any other rights or privileges previously enjoyed andto make her whole for any loss of earnings she may havesuffered as a result of the discrimination practiced againsther.Backpay shall be computed in the manner pre-scribed inF W. Woolworth Co.,90 NLRB 289 (1950),plus interest to be computed in the manner prescribed inNew Horizons for the Retarded."'[Recommended Order omitted from publication.]11 283 NLRB 1173 (1987).